Dallinger, Judge:
These consolidated appeals to reappraisement have been submitted for decision upon an oral stipulation of the parties hereto to the effect that the involved merchandise consists of wool tie fabrics and that the export value is the proper basis for the determination of the value thereof and that such value was 5 shillings, 3 pence per yard, plus bales as invoiced, there being no higher foreign value.
■ On the agreed facts I find that the export value, as that value is defined in section 402 (d) of the Tariff 'Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value was 5 shillings, 3, pence per yard, plus bales, as invoiced. Judgment will be rendered accordingly.